         Case 2:18-cv-04097-SPL Document 1 Filed 11/16/18 Page 1 of 4



 1   John T. Masterson, Bar #007447
     JONES, SKELTON & HOCHULI, P.L.C.
 2   40 North Central Avenue, Suite 2700
     Phoenix, Arizona 85004
 3   Telephone: (602) 263-1700
     Fax: (602) 200-7850
 4   jmasterson@jshfirm.com
 5   Attorneys for Defendant First Savings Bank, Inc.
 6
                                    UNITED STATES DISTRICT COURT
 7
                                           DISTRICT OF ARIZONA
 8
     Charles A. Gulden,                                        Case No.
 9
                                                  Plaintiff,   NOTICE OF REMOVAL
10
                          v.
11
     First Savings Bank, Inc.,
12
                                                Defendant.
13
14
15               NOW COMES the Defendant, FIRST SAVINGS BANK, INC. (“Defendant”), by
16   its attorneys, John Masterson of Jones, Skelton & Hochuli, P.L.C., Molly A. Arranz, and
17   John C. Ochoa, of SmithAmundsen LLC, and pursuant to 28 U.S.C. §§ 1331, 1441 and
18   1446, removes this action to the United States District Court for the District of Arizona.
19   In support thereof, Defendant states as follows:
20                                           The State Court Action
21               1.       The Defendant’s Notice of Removal is based upon subject matter
22   jurisdiction conferred by federal question as established in 28 U.S.C. § 1331.
23               2.       The Plaintiff filed his Complaint on October 15, 2018 in the Justice Court of
24   Yuma County, Arizona, in the civil action styled Charles A. Gulden v. First Savings Bank,
25   Inc., bearing Case No. J1401CV2018003674. A copy of the Summons and Complaint is
26   attached hereto as Exhibit A.1
27
                 1
28                   These are the only two documents currently pending on the state court docket.
     7180166.1
         Case 2:18-cv-04097-SPL Document 1 Filed 11/16/18 Page 2 of 4



 1
 2               3.    Plaintiff’s Complaint arises out of the alleged placement of unsolicited
 3   telephone calls to him in purported violation of the Telephone Consumer Protection Act
 4   (the “TCPA”), 47 U.S.C. § 227, et seq.
 5               4.    Defendant received a copy of the Summons and Complaint on October 22,
 6   2018.2
 7               5.    Defendant has not entered its appearance, filed a responsive pleading, or
 8   otherwise responded to Plaintiff’s Complaint in the State Court Action.
 9               6.    This Notice was filed within (30) thirty days of “the receipt by the
10   defendant, through service or otherwise, of a copy of the initial pleading setting forth the
11   claim for relief upon which such action or proceeding is based.” 28 U.S.C. § 1446(b).
12                                    Federal Question Jurisdiction
13               7.    This Court has original jurisdiction over Plaintiff’s Complaint pursuant to
14   28 U.S.C. § 1331 because the Complaint asserts claims under the TCPA, which “arises
15   under the Constitution, laws, or treatises of the United States.” Mims v. Arrow Fin. Servs.,
16   LLC, 132 S. Ct. 740, 742 (2012).
17               8.    Venue is proper because the Justice Court of Yuma County, Arizona is
18   within the United States District Court for the District of Arizona. See 28 U.S.C. § 105
19   and 1446(a).
20               9.    As required by 28 U.S.C. § 1446(d), the Defendant will promptly serve
21   upon Plaintiff, who is appearing pro se, a true and correct written copy of this Notice of
22   Removal.
23               10.   Also pursuant to 28 U.S.C. § 1446(d), Defendant shall file a copy of this
24   Notice of Removal with the Clerk of the Justice Court of Yuma County, Arizona. A copy
25   2
       As of the date of filing this Notice of Removal, Plaintiff apparently has not perfected
26   service under Arizona Civil Rule 4.2(c), as he has not filed an affidavit of service with the
     state court. See Ariz. R. Civ. P. 4.2(c) and Postal Instant Press, Inc. v. Corral
27   Restaurants, Inc., 186 Ariz. 535, 537, 925 P.2d 260, 262 (1996).

28
     7180166.1                                       2
         Case 2:18-cv-04097-SPL Document 1 Filed 11/16/18 Page 3 of 4



 1   of the Notice to State Court of Notice of Removal filed in the Justice Court of Yuma
 2   County is attached hereto as Exhibit B.
 3               11.   By removing this action, the Defendant does not waive any defenses
 4   available to it.
 5               WHEREFORE, Defendant, FIRST SAVINGS BANK, INC., by its attorneys, John
 6   Masterson of Jones, Skelton & Hochuli, P.L.C., Molly A. Arranz, and John C. Ochoa, of
 7   SmithAmundsen LLC, respectfully requests that this Court exercise jurisdiction over this
 8   matter pursuant to 28 U.S.C. §§ 1331, 1441, and 1446.
 9                     DATED this 16th day of November 2018.
10                                              JONES, SKELTON & HOCHULI, P.L.C.
11
12                                              By /s/ John T. Masterson
                                                  John T. Masterson
13                                                40 North Central Avenue, Suite 2700
                                                  Phoenix, Arizona 85004
14                                                Attorneys for Defendant First Savings
                                                  Bank, Inc.
15
                                                      Molly A. Arranz
16                                                    John C. Ochoa
                                                      SmithAmundsen LLC
17                                                    150 N. Michigan Ave., #3300
                                                      Chicago, IL 60601
18                                                    Motion to Admit Pro Hac Vice to be filed
19                                                    Attorneys for Defendant First Savings
                                                      Bank, Inc.
20
21
22
23
24
25
26
27
28
     7180166.1                                    3
         Case 2:18-cv-04097-SPL Document 1 Filed 11/16/18 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE
 2               I hereby certify that on this 16th day of November 2018, I caused the foregoing

 3   document to be filed electronically with the Clerk of Court through the CM/ECF System

 4   for filing; and served on counsel of record via the Court’s CM/ECF system.

 5               I further certify that some of the participants in the case are not registered

 6   CM/ECF users. I have mailed the foregoing document to the following non-CM/ECF

 7   participants:

 8
     Charles A. Gulden
 9   11802 E. 28th Place
     Yuma, AZ 85367
10   chasinyuma@hotmail.com
     Plaintiff, in Pro Per
11
12   /s/ Cindy Castro
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     7180166.1                                       4
